711 N.W.2d 350 (2006)
474 Mich. 1090
In re Holly YOUNG, Minor.
Department of Human Services, f/k/a Family Independence Agency, Petitioner-Appellee,
v.
Andrea L. Young, Respondent-Appellant.
Docket No. 130658, COA No. 264192.
Supreme Court of Michigan.
March 24, 2006.
On order of the Court, the application for leave to appeal the February 9, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.